UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 12b-25 Commission File Number: 001-13007 NOTIFICATION OF LATE FILING (Check One):qForm 10-KqForm 20-FqForm 11-KxForm 10-QqForm N-SAR q Form N-CSR For Period Ended: June 30, 2016 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant: Carver Bancorp, Inc. Former Name if Applicable: N/A Address of Principal Executive Offices (Street and Number):75 West 125th Street City, State and Zip Code: New York, NY 10027 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. On July 7, 2016, the registrant engaged BDO USA, LLP (“BDO”) as its independent registered public accounting firm for the fiscal year ending March 31, 2017. BDO initiated its review of the registrant’s financial information for use in the registrant’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 following the filing on August 12, 2016 of the registrant’s Annual Report on Form 10-K for the year ended March 31, 2016. For further information on these matters, see the registrant’s Current Reports on Form 8-K dated July 11, 2016 and July 15, 2016. As a result of the preceding matters, a delay in the filing of the registrant’s Quarterly Report on Form 10-Q could not be avoided without unreasonable effort or expense. The registrant expects to file the Quarterly Report on or before the fifth calendar day following the prescribed due date. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Christina L. Maier (212)360-8894 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes  No (3) Is it anticipated that any significant change in results of operation from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?  Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Carver Bancorp, Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 15, 2016 By: /s/ Michael T. Pugh Michael T. Pugh President and Chief Executive Officer
